Title: From George Washington to Robert Cary & Company, 28 June 1766
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 28th June 1766.

In my Invoice of the 23d, I omitted mentioning two or three Articles which I shall be in want of, and which I beg may also be sent with my Goods for Potomk namely
Six Corn Scythes [and] Six Grass—Ditto—strongly plated at the back & of very good Substance at the Heel.
Six of the most common kind of Chissels for Turning.
Mr Sebastian, the bearer of this, together with Mr Lee Massey, two deserving young Gentlemen of this Country are going home for Ordination; if it shoud lye in your way therefore to promote their design, it woud be doing an acceptable favour to them, as well as to Gentn Yr Most Obedt Hble Servt

Go: Washington

